Case 4:21-cr-00143 Document 1 Filed on 02/24/21 in TXSD Page 1 of 4
      Case 4:21-cr-00143 Document 1 Filed on 02/24/21 in TXSD Page 2 of 4




                                       Attachment “A”

Your affiant, DEA Special Agent Craig Mischler, being duly sworn, deposes and states the
following:


   1. In February of 2021, DEA agents learned from a confidential source that a cocaine
      transaction was to occur at the residence located at 803 Foxborough Lane, Missouri City,
      TX, on February 23, 2021, in the early afternoon. At approximately 1:00 pm, agents and
      officers established surveillance around the residence. At approximately 2:16 pm, agents
      observed a white Lincoln SUV, followed by a blue Subaru sedan and a black Kia sedan all
      arrive and park in the driveway area at 803 Foxborough Lane. Agents observed a black
      male wearing a black sweatshirt and a black hat greeting two Hispanic males wearing a
      light-collared shirt and a grey shirt. The two Hispanic males both had black backpacks
      slung over their shoulders. All three individuals went inside the home at 803 Foxborough
      Lane. Agents observed that the Hispanic male with the light-collared shirt came from the
      white Lincoln SUV, and the Hispanic male with the grey shirt came from the blue Subaru
      sedan. Agents observed the third individual stayed in the driver’s seat of the black Kia
      sedan.
   2. At approximately 2:26 pm, agents observed the white Lincoln SUV back out of the
      driveway and depart the area. At approximately 2:28 pm, a marked patrol unit of the
      Missouri City Police Department conduced a traffic stop of the Lincoln SUV. The driver
      of the Lincoln was identified as Jeremy CASCO and CASCO was detained.
   3. At approximately 2:29 pm, agents observed the blue Subaru sedan back out of the
      driveway, reposition and back into the driveway, momentarily, and then depart the area.
      At approximately 2:31 pm, a marked patrol unit of the Missouri City Police Department
      conducted a traffic stop of the Subaru sedan. As the Officer made contact with the driver
      of the Subaru, a black backpack was visible to the Officer in the front passenger area of the
      Subaru. The driver of the Subaru was identified as Emilio Luis CANO. A search of the
      black backpack yielded six kilogram-sized tape-wrapped bundles. CANO was read his
      Miranda Rights and agreed to answer questions. CANO said he knew the six bundles were
      drugs but didn’t know what variety. CANO said he had agreed to help an unknown male
      with the transaction and had met a driver of a white Lincoln SUV at a Shell gas station,
     Case 4:21-cr-00143 Document 1 Filed on 02/24/21 in TXSD Page 3 of 4




     and then traveled to 803 Foxborough Lane. CANO said when the Lincoln SUV left the
     residence, an unknown short overweight black male had told CANO to back into the
     driveway so the backpack could be placed in the passenger window. CANO said the short
     overweight black male had physically placed the backpack in the Subaru.
4. Subsequent to each traffic stop, officers observed the cellular telephones of both CASCO
     and CANO ringing repeatedly. Surveillance agents observed the Hispanic male driver of
     the Kia sedan repeatedly making telephone calls during this time.
5. At approximately 3:00 pm, agents observed the Hispanic male driver of the Kia sedan exit
     the vehicle and enter the residence. At approximately 3:10 pm, agents observed the
     Hispanic male driver talking on the telephone, and then take a seat in the driver’s side of
     the Kia sedan. At approximately 3:12 pm, agents and officers and marked Missouri City
     police units approached the residence. The driver of the Kia sedan was detained by police.
     Standing near a barbecue grill in the front yard was an older black male. Agents detained
     the older black male in the front yard and knocked and announced themselves as police to
     any occupants of the residence. At that time, a second black male opened the door, and
     was asked by agents who else was in the house. That individual couldn’t answer the
     question, except that “Pops” was in there. Agents asked the second black male to exit the
     residence where he was detained. At that time, agents and officers conducted a safety
     sweep of the residence while announcing police. In plain view on the kitchen table were
     three tape wrapped bundles consistent with narcotics. Also, in plain view in one of the
     bedrooms was an AK-47 assault rifle. No one else was in the residence.
6. Once the residence was secure, agents spoke to the older black male who was identified as
     Walter Williams, Jr. Williams, Jr., stated he was the owner of the house. Agents asked
     Williams, Jr., if they could search the residence for any illegal contraband. Williams, Jr.,
     provided written consent. As agents and officers conducted a search, the three tape-
     wrapped bundles were taken into custody along with the AK-47 and another pistol
     contained in a small zipped case.
7.    Agents interviewed Williams, Jr. Williams, Jr., stated his son would visit the residence at
     times and have friends over. Williams, Jr,. stated he was angry that there was possible drug
     activity going on at his house, and that he had only been home for a short while. Williams,
Case 4:21-cr-00143 Document 1 Filed on 02/24/21 in TXSD Page 4 of 4
